Citation Nr: 1752758	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  05-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	James. G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2010 decision, the Board denied reopening the claim of entitlement to service connection for a right knee disability.  The Veteran appealed the September 2010 denial to the Court of Appeals for Veterans Claims (Court) and in a April 2011 Order, the Court granted a Joint Motion for Remand, and vacated the Board's September 2010 denial, remanding the issue to the Board for action consistent with the Joint Motion.  In August 2011, the Board remanded this matter for further development.  In September 2015, the Board again remanded this matter for further development.  The matter is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1969 rating decision denied the claim of entitlement to service connection for a right knee disability.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since March 1969, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The March 1969 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disability, is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the March 1969 rating decision is new and material, and the claim of entitlement to service connection for a right knee is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a right knee disability in a final rating decision dated in March 1969.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In February 2004, the Veteran filed a claim to reopen entitlement to service connection for a right knee disability.  In a September 2004 rating decision, the RO denied to reopen entitlement to service connection for a right knee disability.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in March 1969, whereby the RO denied service connection for a right knee disability, the evidence consisted of the Veteran's service treatment records,  a VA examination report, and the Veteran's lay statements.  The service treatment records revealed a history of a right knee meniscectomy prior to entrance into service.  The service treatment records did not reveal an injury to the right knee in service.  The Veteran's April 1968 separation report of medical history documented the Veteran's complaints of swollen or painful joints, leg cramps, and "trick" or locked knee.  The examiner noted that the Veteran had cartilage removed in his right knee when he was 19 years old.  The Veteran's April 1968 separation examination revealed normal lower extremities.  In a December 1968 VA examination, the Veteran reported a history of surgery to his right knee prior to service, and that the right knee gave out on him sometime in October 1967, which caused him to fall, straining his left knee and left ankle which required a cast.  He further reported trouble with his right knee, to include swelling, although he also stated that his right knee had not given him any trouble for several months after the initial symptoms from his in-service fall.  Upon physical examination, the VA examiner noted a post-operative scar on the Veteran's right knee.  However, the examiner did not note any swelling or tenderness of the Veteran's right knee, and he indicated that it was asymptomatic.  An X-ray report of the Veteran's right knee was negative.  The Veteran was diagnosed with a post-operative scar of the right knee.   

In its March 1969 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability based on the determination that the Veteran had a history of a knee injury prior to his service and the service treatment records did not show injury or aggravation to the right knee.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in March 1969 includes a statement from the Veteran's spouse dated in October 2004 and testimony from an April 2005 Decision Review Officer hearing.  In the October 2004 statement, the Veteran's spouse indicated that while the Veteran was stationed in Korea, she received letters from the Veteran about him hurting his ankle and knee in a fall.  She indicated that after the Veteran's fall in service, he experienced pain, swelling, and problems with his knee.  In the April 2005 hearing testimony, the Veteran's spouse indicated that after the Veteran's  pre-service right knee surgery, he recovered and did not have any problems with activity.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in March 1969, and it raises a reasonable possibility of substantiating the claim, as it suggests aggravation of a pre-existing right knee disability during service.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a right knee disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.




REMAND

The Board finds that there has not been significant compliance with the requests of the Board's August 2011 and September 2015 remands, which were issued in response to the April 2011 Joint Motion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has consistently reported that he was treated in an Army hospital while serving in Korea in October or December 1967 for injuries of the right knee and ankle.  Thus far, efforts to obtain records of that treatment have been unsuccessful.  A May 2017 formal finding of a lack of information required to corroborate injury to the right knee during active military service details the efforts taken in response to the August 2011 and September 2015 remands to locate those records, all of which were requests to the National Personnel Records Center (NPRC).

However, in the September 2015 Board remand, the Board specifically requested that the RO contact the JSRRC, and any other records repository deemed appropriate, to request any available records pertaining to the Veteran, to include any medical records from the Veteran's time serving in Korea, or that show that the Veteran was sent from his unit at Camp Howze to a medical facility near Seoul in October or December 1967 for treatment of a knee injury.  There is no indication that any action has been taken on that request.  Instead, in October 2015, the RO submitted another request to the NPRC for clinical records regarding a "left leg" injury from the time period of August 1, 1967, to October 30, 1967.  This request was inaccurate as it did not request records pertaining to the correct knee (right) or timeframe (October 1967 through December 1967).  Therefore, the Board finds that further remand is necessary in order to exhaust all efforts to locate any additional service medical records and to aid the Veteran in the development of his claim.  

Additionally, the Board notes that the Veteran has not yet been afforded a VA examination with medical opinion regarding his claim.  In this regard, the Veteran has raised two theories of entitlement for service connection for a right knee disability.  First, he contends that he had a pre-existing right knee injury (right knee meniscectomy) that was aggravated by a fall in service.  In the alternative, he contends that his current right knee disability was aggravated by his service-connected right ankle disability.  In support of this theory, he explained that his right ankle tends to give out off and on, which has permanently worsened his right knee disability.  Accordingly, a VA examination with opinion is warranted which addresses the etiology of the Veteran's right knee disability, with full consideration of the evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the JSRRC, and any other records repository 
	deemed appropriate, and request any available records
   pertaining to the Veteran, to include any medical 
   records from the Veteran's time serving in Korea, or 
   that show that the Veteran was sent from his unit at 
   Camp Howze to a medical facility near Seoul in 
   October or December 1967 for treatment of a right 
   knee injury.  If efforts yield negative results, a 
   notation to that effect should be inserted in the file.  
   He is to be notified of unsuccessful efforts to allow 
   him the opportunity to obtain and submit those records 
   for VA review.
   
2.   After the above development has been completed to 
	the extent possible, the Veteran should then be 
	afforded a VA examination, with an appropriate 
	examiner, to determine the nature and etiology of 
	his claimed right knee disability.  The claims folder 
	and a copy of this remand must be made available to 
	the examiner, and the examiner must review the entire 
	claims file in conjunction with the examination.

(a) Note all right knee disabilities diagnosed during the appeal period.

(b) Provide an opinion as to whether any current right knee disability clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably did not increase in severity beyond the natural progression of the disability during service.  

(c) If the examiner finds that any current right knee disability did not clearly and unmistakably preexist service, the examiner is then requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is otherwise etiologically related to service, to include the injury to the right knee in service from a fall, as described by the Veteran.

In formulating the opinions, the examiner should note and discuss the following evidence: the October 1963 pre-induction examination report indicating the Veteran was physically disqualified for service due to a recent right knee meniscectomy with complaints of swelling; the February 1966 pre-induction examination report revealing "good" range of motion and "minimal" crepitus in the right knee; the April 1968 separation report of medical history documenting the Veteran's complaints of swollen or painful joints, leg cramps, and a "trick" or locked knee with a notation regarding having cartilage removed in his right knee when he was 19 years old; and the April 1968 separation examination revealing normal lower extremities.

The examiner should also discuss the Veteran's contentions that he reinjured his right knee in service during a fall.

Secondary Service Connection

(a) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed right knee disability was caused by the service-connected right ankle disability.

(b) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed right knee disability was permanently worsened beyond normal progression (aggravation) by the service-connected right ankle disability.

In formulating the opinions, the examiner should note and discuss the Veteran's representative's contentions that the Veteran's right knee disability has been permanently worsened by his service-connected right ankle disability giving out "off and on."

3.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


